Citation Nr: 0606740	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent from 
December 14, 2001 to February 6, 2005, for low back strain 
with degenerative disc disease (low back disability).

2.  Entitlement to an evaluation in excess of 40 percent from 
April 1, 2005, for low back strain with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1941 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the veteran's claim for an 
increased rating in excess of 40 percent for his chronic low 
back strain with degenerative disc disease at L5-S1.  In 
October 2002, the veteran filed a Notice of Disagreement 
contesting the denial of his claim for increase.  In March 
2003, the RO furnished the veteran a Statement of the Case; 
and in April 2003, the veteran filed a Substantive Appeal (VA 
Form 9), thereby perfecting a timely appeal of this 
determination to the Board.

By a separate rating decision, dated in January 2004, the RO 
confirmed and continued the 40 percent rating for the 
veteran's chronic low strain with degenerative disc disease.  
By that same rating action, the RO granted service connection 
for muscle weakness and absent ankle reflexes of the left 
lower extremities; and for muscle weakness, diminished 
sensation, and diminished reflexes of the right lower 
extremities, with each lower extremity rated as 10 percent 
disabling, effective from December 17, 2003.  In effect, the 
RO assigned separate 10 percent evaluations for the veteran's 
associated neurologic abnormalities under an appropriate 
diagnostic code, as set forth in Note 1 of the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003.

During the course of this appeal, the veteran's claims folder 
was transferred to the Winston-Salem, North Carolina, RO, and 
most recently, to the Columbia, South Carolina, RO.

In April 2004, the RO denied the veteran's claim of 
entitlement to individual unemployability.  The same month, 
the veteran was notified of the decision and his appellate 
rights, the veteran, however, did not appeal the decision and 
it became final.  This issue of therefore no longer before 
VA.

When this matter was previously before the Board in August 
and December 2004, it was remanded for additional development 
and adjudication.  This having been completed, the matter is 
again before the Board.  

In August 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

In November 2005, the veteran was granted a temporary 
evaluation of 100 percent effective February 7, 2005, through 
March 31, 2005, based on surgical or other treatment 
necessitating convalescence, with the 40 percent evaluation 
restored on the day following the termination of the 
temporary total rating.  38 C.F.R. § 4.30 (2005).

Finally, the Board notes that in January 2006, the veteran 
submitted an informal claim for entitlement to service 
connection for hearing loss.  As the RO has not yet developed 
or adjudicated this issue, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  For the period from December 14, 2001 to December 16, 
2003, the veteran's low back disability was manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle spasm, and other 
neurological findings appropriate to site of diseased disc.

2.  For the period from December 17, 2003 to February 6, 
2005, the veteran's low back disability was manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

3.  Since April 1, 2005, the veteran's low back disability 
has not been productive of unfavorable ankylosis of the 
entire thoracolumbar spine, unfavorable ankylosis of the 
entire spine, or with respect to intervertebral disc 
syndrome, incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation of 60 percent, from December 14, 2001 to February 
6, 2005, for a low back disability, have been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5292, 5293, 5295 
(2002), Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 
5243 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 40 percent, from April 1, 2005, for a 
low back disability, have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in March 2002 
and January 22005, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher evaluation for his service-connected low back 
disability.  Specifically, the veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran's service-connected 
disabilities had gotten worse.  The veteran was told that 
this evidence is usually shown by recent (preferably within 
the last twelve months) medical records.  The veteran was 
also generally invited to send information or evidence to VA 
that may support the claim.

By way of September 2002 and November 2005 rating decisions, 
a March 2003 Statement of the Case, and January and February 
2004, and November and December 2005 Supplemental Statements 
of the Case, the veteran and his representative were advised 
of the basic law and regulations governing his claim, and the 
basis for the decision regarding his claim, including notice 
of the prior and revised Diagnostic Codes covering his low 
back condition.  These documents, along with the RO's VCAA 
and development letters, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the November and 
December 2005 Supplemental Statements of the Case and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical evidence, including private and VA 
medical reports and records, VA examination reports, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been previously remanded for additional 
development, including affording the veteran an opportunity 
to be examined in connection with his claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for with respect to the 
veteran's claim.  Moreover, the veteran's representative has 
been given the opportunity to submit written argument.  
Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.



II.  Increased evaluation for a low back disability.

A.	General legal criteria.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

B.	Applicable Diagnostic Codes.

Because the veteran's claim has been pending since December 
2001, the Board notes that both the prior and revised 
Diagnostic Codes applicable to his condition will be reviewed 
in connection with his claim.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 
60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.. 

In this case, the Board notes that the veteran's claim has 
been pending since December 14, 2001.  And because the 
veteran has challenged his 40 percent evaluation since that 
time, the Board will review the veteran's claim for both the 
period from December 14, 2001 to February 6, 2005 (the day 
prior to the veteran's temporary evaluation of 100 percent 
effective February 7, 2005, through March 31, 2005, based on 
surgical or other treatment necessitating convalescence), and 
again for the period from April 1, 2005 (when the veteran's 
40 percent evaluation was restored following the termination 
of the temporary total rating). 38 C.F.R. § 4.30 (2005).

C.  Medical evidence.

The medical evidence in this case consists of private and VA 
treatment reports and VA examinations dated in April and 
December 2002 and June and August 2005.

The veteran's private treatment records include a February 
2005 report indicating that the veteran suffers from severe 
low back pain secondary to marked disc herniation and 
stenosis of L3-4 and L4-5.  The pain was noted to radiate 
into both legs.  Weakness in both lower extremities was found 
to be 4/5 and the veteran was noted to be unable to walk 
without assistance.  The veteran underwent a lumbar 
compression in February 2005 for his condition after which 
the veteran's pain was found to be largely relieved.  In an 
October 2005 treatment note, the veteran was noted to 
ambulate with the assistance of a walker.

In April 2002, the veteran was afforded a VA examination in 
connection with his claim.  At that time, the veteran was 
noted to be experiencing pain and stiffness with pain 
radiating down his left leg.  He was also indicated to have 
pain in his back with weakness, fatigue, lack of endurance 
and stiffness, with increased pain when performing daily 
chores or climbing stairs.  Upon examination, the veteran was 
indicated to have painful motion of his lumbar spine and 
muscle spasm paravertebrally in the lumbar area.  His range 
of motion was found to be 40 degrees flexion, 5 degrees 
extension, 10 degrees each for right and left lateral 
flexion, and 5 degrees each for right and left rotation.  The 
veteran was also noted to have 4/5 weakness in the legs, 
although he did not have any muscle atrophy.  Sensation in 
his legs was within normal limits.  He was diagnosed with 
severe degenerative arthritis of the lumbar spine secondary 
to low back injury with back strain and degenerative disc 
disease.  

In December 2002, the veteran was again examined in 
connection with his back condition.  During this examination, 
the veteran was noted to drag his left foot and he indicated 
that his left leg would go numb at times.  He indicated that 
he could not do chores around the house or perform any yard 
or gardening work.  The veteran was also noted to have pain 
in both legs that travels from his back to his legs and that 
he suffers pain with any exertion.  As before, upon 
examination, the veteran was noted to have painful motion of 
his lumbar spine and muscle spasm paravertebrally.  His range 
of motion was found to the same as in the previous 
examination.  In addition to pain, the veteran was also found 
to have fatigue and lack of endurance.  He was found to have 
4/5weakness in dorsiflexion of his feet, but sensation was 
within normal limits and his reflexes were normal.  The 
veteran was diagnosed with chronic low back strain and 
degenerative disc disease, osteoarthritis of the lumbar 
spine.

After the veteran's surgery in February 2005, the veteran was 
again afforded a VA examination in connection with his claim.  
The examination, dated in June 2005, noted that the veteran 
underwent surgery earlier in the year that enabled him to 
walk.  At the time of the examination, the veteran was noted 
to wear a back brace and use a cane to walk.  He also 
indicated that he used his wife's rolling walker on occasion 
and that he could use one for himself.  The veteran reported 
a constant dull ache in the low back with periodic sharp 
pains lasting anywhere from two minutes to two hours that 
occur daily.  He also indicated pain that radiated down both 
legs to the feet, with bilateral lower extremity numbness 
present.  Prolonged standing (over five minutes) and 
repetitive use increased the severity of the veteran's pain.  
The veteran was also noted to have been placed on bedrest in 
the past year and was found to have had one major flare-up 
that lasted greater than six weeks during the past year that 
led to complete incapacitation, and was also bedridden prior 
to his surgery.  The veteran was also noted to have 
difficulty with daily activities because of his condition.  
Upon examination, range of motion was found to be 60 degrees 
flexion, 0 degrees of extension, 0 degrees bilateral lateral 
flexion, 0 degrees right rotation, and 20 degrees left 
rotation, all with end range pain.  This range of motion was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  The veteran was also 
noted to have bilateral paraspinal muscle spasms as well as 
tenderness along the entire lumbosacral region.  The 
veteran's leg strength was 4+/5 bilaterally, and his sensory 
examination was normal bilaterally.  The veteran was 
diagnosed with chronic lumbosacral strain, lumbosacral 
degenerative disc disease, lumbosacral degenerative joint 
disease, and suspected nerve root impingement.

Finally, the veteran was again examined by VA in August 2005 
in connection with his claim.  The veteran was noted to be 
using a walker, but it was noted that he could not perform 
prolonged standing, prolonged sitting, lifting or bending.  
In the last year, the veteran was noted to have suffered one 
incapacitating episode that led to surgery in February 2005.  
The veteran was also noted to have flare-ups every time he 
moves, lasting from 15-30 minutes, and he has pain associated 
with activities of daily living, especially upon taking a 
bath.  Upon examination, range of motion was found to be 60 
degrees flexion without pain (65 degrees with pain), 5 
degrees extension without pain (10 degrees with pain), 
bilateral flexion to 15 degrees without pain, and bilateral 
rotation to 20 degrees with pain.  This range of motion was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance.  The neurological examination revealed positive 
straight-leg raising sign at 45 degrees and to the right 
positive at 60 degrees.  No focal weakness was noted, other 
than what was appropriate for the veteran's age, but the 
veteran was noted to have distal sensory loss in the right 
and on the left L3, L4 and L5 bilaterally.  Deep tendon 
reflexes were absent throughout.  The veteran was diagnosed 
with multiple radiculopathies at L3, L4, L5, and S1 with 
multiple absent tendon reflexes consistent with 
radiculopathy.  An addendum to this examination confirmed the 
previous findings and noted that the veteran's claims file 
was noted and reviewed in connection with the examination. 



D.  Entitlement to an evaluation in excess of 40 percent from 
December 14, 2001 to February 6, 2005, for low back strain 
with degenerative disc disease (low back disability).

In this case, the Board notes that there are two relevant 
periods of time, from December 14, 2001 to December 16, 2003, 
and again from December 17, 2003 to February 6, 2005, that 
must be considered in evaluating whether the veteran's low 
back disability warrants a higher evaluation from December 
14, 2001 to February 6, 2005.  

For the first period, until December 16, 2003, the veteran's 
low back disability may be evaluated using either the former 
Diagnostic Codes 5192 and 5295, the former Diagnostic Code 
5293, or the revised Diagnostic Code 5293 for the period 
after September 23, 2002.  Here, the Board notes that the 
veteran is currently receiving the maximum evaluation for his 
condition under the former Diagnostic Codes 5292 and 5295.  
The Board will therefore look to former and revised 
Diagnostic Code 5293 (renumbered as Diagnostic Code 5243 
after September 2003), to see if the veteran's condition 
warrants a higher evaluation.  

Under the former Diagnostic Code 5293, a maximum 60 percent 
evaluation is warranted for intervertebral disc syndrome 
where the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.  

In this case, the veteran was noted in April 2002 to be 
experiencing pain and stiffness with pain radiating down his 
left leg.  He was also indicated to have pain in his back 
with weakness, fatigue, lack of endurance and stiffness, with 
increased pain when performing daily chores or climbing 
stairs.  Upon examination, the veteran was indicated to have 
painful motion of his lumbar spine and muscle spasm 
paravertebrally in the lumbar area.  His range of motion was 
found to be 40 degrees flexion, 5 degrees extension, 10 
degrees each for right and left lateral flexion, and 5 
degrees each for right and left rotation.  The veteran was 
also noted to have 4/5 weakness in the legs, although he did 
not have any muscle atrophy.  Sensation in his legs was 
within normal limits.  He was diagnosed with severe 
degenerative arthritis of the lumbar spine secondary to low 
back injury with back strain and degenerative disc disease.  

In December 2002, the veteran was again examined in 
connection with his back condition and was noted to drag his 
left foot.  The veteran also indicated that his left leg 
would go numb at times.  The veteran was also found to have 
pain in both legs that traveled from his back to his legs, he 
was found to suffer pain with any exertion, and the veteran 
was noted to have painful motion of his lumbar spine and 
muscle spasm paravertebrally. In addition to pain, the 
veteran was also found to have fatigue and lack of endurance 
and was noted to have 4/5weakness in dorsiflexion of his 
feet.  The veteran was diagnosed with chronic low back strain 
and degenerative disc disease, osteoarthritis of the lumbar 
spine.

In this case, the Board finds that, based on the medical 
evidence, the veteran's condition warrants a 60 percent 
evaluation from December 14, 2001 to December 16, 2003 under 
the former Diagnostic Code 5293.  As noted above, a maximum 
60 percent evaluation is warranted under this code for 
intervertebral disc syndrome where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  Here, the veteran was noted to have 
symptoms of neuropathy and muscle spasm appropriate to the 
site of his disc disease, including pain in both legs that 
traveled from his back to his legs, some numbness in the 
left, and muscle spasm paravertebrally.   And these symptoms 
were noted in both 2002 examinations of the veteran.  A 60 
percent evaluation under the former Diagnostic Code 5293 is 
therefore warranted for his condition from December 14, 2001 
to December 16, 2003.    

Because 60 percent is the maximum evaluation available under 
both the former and revised Diagnostic Code 5293, an analysis 
under the revised Diagnostic Code 5293 will not afford the 
veteran a higher evaluation for the period after September 
2002.  And because the maximum rating has been awarded for 
the veteran's low back disability, no additional higher 
evaluation is warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).

For the period from December 17, 2003 to February 6, 2005, 
the Board notes that the veteran has been awarded service 
connection for muscle weakness and absent ankle reflexes of 
the left lower extremities; and for muscle weakness, 
diminished sensation, and diminished reflexes of the right 
lower extremities, with each lower extremity rated as 10 
percent disabling, effective from December 17, 2003.  In 
effect, the RO assigned separate 10 percent evaluations for 
the veteran's associated neurologic abnormalities under an 
appropriate diagnostic code, as set forth in Note 1 of the 
General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.  And as noted in General 
Rating Formula, intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated under either the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in a higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

In this case, the Board notes that the veteran currently has 
a combined evaluation, for his service-connected back and 
associated leg disabilities, of 50 percent under the revised 
General Rating Formula for Diseases and Injuries of the 
Spine.  This is based on the veteran's 40 percent rating for 
his chronic low back strain with degenerative disc disease, 
and the two separate 10 percent evaluations for the veteran's 
associated disabilities of the right and left lower 
extremities. The Board must therefore evaluated the veteran's 
condition from December 17, 2003 to February 6, 2005 to see 
if the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes or the General Rating Formula for 
Diseases and Injuries of the Spine results in a higher 
evaluation for the veteran when all disabilities are combined 
under 38 C.F.R. § 4.25. 

In this case, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes will afford the 
veteran a maximum 60 percent evaluation if there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  In this case, the June 
2005 examiner noted that the veteran was placed on bedrest in 
the past year and was found to have had one major flare-up 
that lasted greater than six weeks during the past year that 
led to complete incapacitation, and was also bedridden prior 
to his surgery in February 2005.   Based on this medical 
evidence, the Board finds that, resolving all doubts in favor 
of the veteran, a 60 percent evaluation under the revised 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is warranted.  

Under the revised General Rating Formula for Diseases and 
Injuries of the Spine, an evaluation in excess of 40 percent 
is not warranted unless there is unfavorable ankylosis of the 
entire thoracolumbar spine, or where there is unfavorable 
ankylosis of the entire spine.  As indicated by the 
examinations above, however, the veteran's spine, while 
definitely productive of limited motion, was not found to be 
ankylosed. Therefore, a higher evaluation under this formula 
is not warranted.

Based on the foregoing, the Board finds that the revised 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes affords the veteran a 60 percent 
evaluation from December 17, 2003 to February 6, 2005.  When 
combined with the separate 10 percent evaluations for 
associated objective neurologic abnormalities, however, the 
General Rating Formula for Diseases and Injuries of the Spine 
results in only a combined 50 percent evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Because 
the 60 percent evaluation is the more favorable evaluation 
for the veteran for the period from December 17, 2003 to 
February 6, 2005, the higher 60 percent evaluation is granted 
to the veteran for this period.  In this regard the Board 
notes that this 60 percent evaluation contemplates the 
veteran's service-connected muscle weakness and absent ankle 
reflexes of the left lower extremities, and the veteran's 
service-connected muscle weakness, diminished sensation, and 
diminished reflexes of the right lower extremities.  And 
also, because the maximum rating has been awarded for the 
veteran's low back disability under the revised Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, no additional higher evaluation is warranted due to 
pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  See Johnston v Brown, 
10 Vet. App. 80 (1997).  

Based on the foregoing, the Board finds that a 60 percent 
evaluation is warranted for the veteran's low back disability 
from December 14, 2001 to February 6, 2005, and that this 
evaluation contemplates the veteran's associated right and 
left lower extremity conditions (muscle weakness and absent 
ankle reflexes of the left lower extremities; and muscle 
weakness, diminished sensation, and diminished reflexes of 
the right lower extremities, with each lower extremity rated 
as 10 percent disabling, effective from December 17, 2003) 
for which the RO granted service connection in January 2004.  

E.  Entitlement to an evaluation in excess of 40 percent from 
April 1, 2005, for low back strain with degenerative disc 
disease.

In November 2005, the veteran was granted a temporary 
evaluation of 100 percent effective February 7, 2005, through 
March 31, 2005, based on surgical or other treatment 
necessitating convalescence, with the 40 percent evaluation 
restored on the day following the termination of the 
temporary total rating.  38 C.F.R. § 4.30 (2005).  In this 
regard, the Board notes that, 38 C.F.R. § 4.30 provides that, 
after the termination of a temporary total evaluation, such 
total rating will be followed by appropriate scheduler 
evaluations.  38 C.F.R. § 4.30 (2005).

In this case, the veteran was examined on two occasions, in 
June and August 2005, after his February 2005 surgery, in 
order to determine the severity of his service-connected low 
back disability after the veteran's period of convalescence 
following his back surgery.  Based on these examinations, the 
veteran was assigned a scheduler 40 percent evaluation for 
his low back disability from April 1, 2005.

In this case, for the period from April 1, 2005, the 
veteran's condition is evaluated under the new General Rating 
Formula for Diseases and Injuries of the Spine. As noted 
earlier, in order to warrant an evaluation in excess of 40 
percent disabling for  the veteran's condition under the 
revised criteria, the medical evidence for this period must 
show that the veteran's condition is productive of 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or with respect to 
intervertebral disc syndrome, incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  As indicated by the examinations above, however, the 
veteran's spine, while definitely productive of limited 
motion, was not found to be ankylosed. And neither the June 
nor the August VA examiner found evidence of incapacitating 
episodes lasting six weeks after the veteran's February 2005 
surgery.  In fact, despite the veteran's continued pain and 
limitation of motion, each of the examiners commented on the 
veteran's improved condition after the surgery.  And both 
examiners indicated that their findings regarding range of 
motion were not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use.  In 
this regard, the Board notes that the evaluations set forth 
in the revised General Rating Formula for Diseases and 
Injuries of the Spine contemplate symptoms with or without 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.  No additional higher evaluation 
is therefore warranted due to pain, as discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).

Based on the foregoing, an evaluation in excess of 40 percent 
for the period from April 1, 2005, for the veteran's low back 
disability is not warranted.

F.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

1.  Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a 60 percent evaluation 
from December 14, 2001 to February 6, 2005, for low back 
strain with degenerative disc disease, is granted; this 
evaluation contemplates the veteran's associated right and 
left lower extremity conditions (muscle weakness and absent 
ankle reflexes of the left lower extremities; and muscle 
weakness, diminished sensation, and diminished reflexes of 
the right lower extremities, with each lower extremity rated 
as 10 percent disabling, effective from December 17, 2003) 
for which the RO granted service connection in January 2004.

2.  Entitlement to an evaluation in excess of 40 percent from 
April 1, 2005, for low back strain with degenerative disc 
disease, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


